Title: From Thomas Jefferson to Jean Baptiste Ternant, 16 November 1791
From: Jefferson, Thomas
To: Ternant, Jean Baptiste



Sir
Philadelphia November 16th. 1791.

I have the honor to transmit you the inclosed papers on the subject of the Sloop Jane the property of certain merchants of the Town of Baltimore, commanded by Captn. Woodrough, said to have been taken from him with her cargo as she was passing the Island of Martinique, by Captn. la Riviere Commanding the ship of war of your Nation called la Firme of 74 Guns, and disposed of with her cargo without legal trial or form, and without any satisfaction made to the master or owners. They are now about to send an agent to Martinique to apply for indemnification, and I am to ask the favor of you to give them your letter or letters to Monsieur Betagne Governor of the Island, Captn. la Riviere, or any other persons you may think best, recommending to them an examination into the case of the sufferers, and that justice to which they may be found entitled. I have only to add that a vessel is waiting with the Agent on board until you will have the goodness to favor me with your letters.—I have the honor to be with sentiments of the most perfect esteem and respect, Sir your most obedient and most humble Servant.
